    Case: 2:19-cv-00926-EAS-CMV Doc #: 30 Filed: 08/25/20 Page: 1 of 3 PAGEID #: 86




                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION
                                             (COLUMBUS)

__________________________________________
EUGENE SCALIA, 1                           :
Secretary of Labor,                        :                                   Case No. 2:19-cv-926
United States Department of Labor,         :
                                           :
                                           :
                    Plaintiff,             :
                                           :                                    Judge: Edmund A. Sargus
              v.                           :
                                           :                                    Magistrate: Chelsey M. Vascura
ROBERT WALTON, JR.,                        :
  and the HADSELL CHEMICAL PROCESSING
: SIMPLE IRA PLAN,                         :
                                           :
                    Defendants.            :
__________________________________________:

                                            JUDGMENT BY DEFAULT

         Defendant Robert Walton Jr., (“Defendant”) having been served, having failed to plead

or otherwise defend, the legal time for pleading or otherwise defending having expired, and the

default of the defendant having been duly entered according to law on April 14, 2020, upon the

application of the plaintiff, judgment is hereby entered against said defendant in pursuance of the

prayer of said complaint.

         Wherefore, it is ORDERED, ADJUDGED AND DECREED that the Plaintiff, the

Secretary of Labor, do have and recover from the Defendant the sum of $65,842.35, representing

principal and lost opportunity costs, calculated using the greater of the Plan’s investment

earnings rate or the Internal Revenue Code Section 6621 rate, through May 12, 2020, and


1R. Alexander Acosta was the original Plaintiff. He brought suit in an official capacity as a public officer. On September 30,
2019, Eugene Scalia became the Secretary of Labor. Pursuant to Fed. R. Civ. P. 25(d), Scalia’s name has been automatically
substituted as a party.
 Case: 2:19-cv-00926-EAS-CMV Doc #: 30 Filed: 08/25/20 Page: 2 of 3 PAGEID #: 87




Plaintiff have execution thereof. The amount includes $53,239.95 in unremitted employee

contributions, plus lost opportunity costs of $12,602.40 calculated through May 12, 2020.

       Within thirty (30) days, Defendant shall restore $65,842.35 to the Plan by sending a

certified or cashier’s check in the amount of $65,842.35 to: Hadsell Chemical Processing

SIMPLE IRA Plan c/o American Funds to allocate the payment to each Plan Participant who

suffered a loss as a result of their fiduciary breaches, as specified in Exhibit A, attached hereto.

The payment shall reference the Plan’s account number, which shall be provided to Defendants

by Plaintiff. Within ten (10) days of payment, Defendant Robert Walton Jr., shall provide

satisfactory proof of payment to the Regional Director of the U.S. Department of Labor,

Employee Benefits Security Administration (“EBSA”), 1885 Dixie Highway, Room 210, Fort

Wright, KY 41011.

        It is further ORDERED, ADJUDGED AND DECREED that Defendant Robert Walton

Jr., is permanently enjoined from violating the provisions of Title I of ERISA, and Defendant

Robert Walton Jr., is permanently enjoined from serving as a fiduciary or service provider to any

ERISA-covered employee benefit plan.



       Judgment entered August 25, 2020.


                                               s/ Edmund A. Sargus, Jr.
                                               EDMUND A. SARGUS
                                               United States District Judge
Case: 2:19-cv-00926-EAS-CMV Doc #: 30 Filed: 08/25/20 Page: 3 of 3 PAGEID #: 88




                                            Exhibit A

                       Adams, L.                           $ 912.00
                       Bame, R.         $ 1,000.39 Beekman, C.          $
                                           1,709.63
                       Chamberlin, J.          $ 3,039.23 Churchill, S.
                       $ 2,197.48 Dennewitz, B.          $ 761.81
                       DeWitt, C.       $ 2,205.92 Dodridge, P.         $
                            1,051.20 Eaton, J.        $ 1,984.92
                       Ervin, C.    $ 2,378.32 Ervin, D.            $
                       1,426.92 Evans, S. $ 1,462.67 Hadsell, E.
                       $ 141.60
                       Hanzel, D.                          $ 2,316.49
                       Kaskey, T.              $ 1,664.73 Kelly, D.
                       $ 1,030.86 Lavdas, A.             $ 4,043.94 Long,
                       C.           $ 1,192.29 Magliano, R.         $
                       2,738.07 Mains, A. $ 1,884.75 Miller, J.
                       $ 6,428.63 Nourse, M.             $ 3,305.86 Obetz,
                       B.           $ 625.95
                       Obetz, J.    $ 1,473.59 Parthkumar, P.       $ 747.96
                       Rider, B.        $ 1,068.52 Schmotzer, R.        $
                     3,039.62 Schulte, G.      $ 7,800.74 Venturino, H.
                                            $ 1,343.64
                       Venturino, M.           $ 1,831.34 Wamsley, M.
                       $ 969.58
                       Woodward, M.                        $ 2,063.71
                       Grand Total                         $ 65,842.35
